ALLOWABILITY NOTICE

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In Claim 15, Line 1:   	Delete [[of claim 14,]], replace with “of claim 1,”


ALLOWED CLAIMS
	Claims 1-3, 6-11, 13, and 15-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The instant claims are drawn to a modular vial adapter comprising separately formed spike, port, and skirt members, each member being interchangeable with a plurality of other members having different dimensions, characteristics, components, and materials. Specifically, the spike member comprises a base and a distal tip extending therefrom, wherein the spike has a first lumen extending from the base to the distal tip and providing a fluid pathway therethrough; and a second lumen separate from the first lumen and having a first open end proximate the base and a second open end 
The closest prior art is Weir (cited previously), which teaches a vial adapter having separately formed spike, port, and skirt portions.  Weir, however, does not teach or suggest a second spike lumen that provides a vent pathway for allowing atmospheric air to flow from the exterior of the vial adapter to the interior space of the vial.  Instead, Weir teaches a vent pathway that communicates with a collection spaces within the skirt portion.  
Weir also does not teach or suggest that the adapter is modular, such that the spike, port, and skirt portions are able to be used with skirts, ports, and spikes of different sizes, shapes, and configurations. 
It would not have been obvious to one of ordinary skill in the art at the time of invention to provide Weir’s system as a modular system with interchangeable spike, port, and skirt portions, and a second lumen that communicates with atmospheric air external of the vial adapter.  Since Weir’s system requires that the spike portion comprises a vent lumen that communicates with an air collection region that is disposed within the skirt portion, it necessarily requires the specific structural configurations of these elements. It is unclear how Weir’s spike, skirt, and port portions could be interchangeable with other members having different characteristics without destroying the ability of the spike to vent air into the collection region of the skirt member.

US 10,201,476 to Fangrow).  However, Fangrow does not teach or suggest the modular aspect of the adapter.  Even though it is generally considered within the scope of one of ordinary skill in the art to provide integrated elements separately, it is unclear why one of ordinary skill in the art would have provided Fangrow’s integrated adapter system such that it is able to be used with skirts, ports, and spikes that are interchangeable with each other. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHILIP R WIEST/Primary Examiner, Art Unit 3781